Citation Nr: 1026175	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for metastatic renal cell 
carcinoma as a result of exposure to herbicides.

2.  Entitlement to service connection for status post left 
nephrectomy (claimed as left kidney removal) as secondary to 
renal cell carcinoma.

3.  Entitlement to service connection for residual scar, status 
post left nephrectomy as secondary to renal cell carcinoma.

4.  Entitlement to service connection for metastatic bone cancer 
(back and groin) as secondary to renal cell carcinoma.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as secondary to renal cell carcinoma.




REPRESENTATION

Veteran represented by:	Alfrey Martin


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has renal cancer as the result of 
having been exposed to Agent Orange while serving in Vietnam.  He 
is also seeking service connection for additional disorders 
secondary to his renal cancer.  

In support of his claim for service connection, the Veteran 
submitted a medical opinion from Thomas Kachel, M.D.  Dr. Kachel 
opined that it is more likely than not that the exposure to Agent 
Orange herbicide while serving in Vietnam caused, or 
substantially contributed to, the Veteran's metastatic renal 
cancer.  Dr. Kachel stated that his opinion was based on 
examination of the patient, his personal history, his medical and 
military service records, and review of related available cancer 
studies.  Dr. Kachel does not specifically identify the studies 
upon which he bases his opinion.

The Veteran also submitted several decisions by the Board in 
which service connection was granted for renal cancer.  In these 
decisions, the Board discussed various opinions from VA 
physicians and medical articles that support findings of service 
connection for renal cancer based on exposure to herbicides.  

A VA medical opinion from October 2009 stated that the Veteran's 
renal cancer was not caused by or a result of exposure to Agent 
Orange.  As a basis for her opinion, the examiner cited an NIH 
Medline Plus article that stated that the exact cause of renal 
cell carcinoma is unknown.  She also cited the VA regulations, 
which state that renal cancer is not listed among the presumptive 
diseases, and an article citing the increased risk of renal 
cancer for smokers.

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant 
is whether the examining medical provider had a sufficiently 
clear and well- reasoned rationale, as well as a basis in 
objective supporting clinical data. Bloom v. West, 12 Vet. App. 
185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 
See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data). The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

Firstly, the VA examiner noted that the Veteran had been treated 
for hypertension, which she reported is a risk factor for the 
development of renal cell carcinoma.  However, the record is not 
clear whether the Veteran has hypertension.  In October 2007, the 
Veteran was denied service connection for hypertension.  

Further, the VA examiner did not address the internet articles 
cited by the Veteran in support of his claim.  She appeared 
instead to rely on the fact that renal carcinoma was not among 
the list of those diseases presumptively linked to herbicide 
exposure, in turn attached to all veterans of in-country Vietnam 
service under applicable regulation.  38 C.F.R. §§ 3.307(a), 
3.309 (2009);  Haas v. Nicholson, 20 Vet. App. 257 (2006).

The National Academy of Sciences (NAS) periodically undertakes 
studies to ascertain whether the diseases discussed by NAS should 
be added to the list of diseases that are presumed to be incurred 
or aggravated by service. See Federal Register of May 20, 2003 
(see 68 Fed. Reg. 27630).

However, when the NAS does not find such a presumptive 
connection, the law provides that "presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection. The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid." 38 C.F.R. § 3.303(d) (2006) (Italics added).

Stated alternatively, the presumptive provisions and their 
underlying rationale as provided by NAS may not, by law, 
foreclose the establishment of direct service connection for the 
disorders that are not found to be presumptively linked to 
military service.  The extent to which the VA examiner relied 
upon the NAS listing is unclear.   

Consequently, the Board finds that additional development is 
required prior to final Board adjudication of the service 
connection claims on appeal.  See 38 C.F.R. § 4.2 (2009) (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).




Accordingly, the case is REMANDED to the AMC/RO for the following 
action:

1.	The AMC/RO must arrange for a review of 
the claims file by the VA examiner who 
issued the October 2009 opinion.  The 
examiner is hereby informed that the 
Veteran's exposure to Agent Orange is 
presumed.  The Veteran's claims file 
must be made available to the reviewer.  

If the examiner is no longer employed by 
VA, or is otherwise unavailable, the 
AMC/RO must cause review of the claims 
folder by a urologist and/or oncologist, 
who will respond to the questions below.   

The AMC/RO must ensure the following are 
accomplished:

a)	The October 2009 examiner must 
express an opinion as to whether 
the Veteran's renal cell 
carcinoma is causally related to 
the Veteran's exposure to Agent 
Orange.  The rationale for all 
opinions expressed should be 
provided.

b)	If the October 2009 examiner 
determines that there is no 
causal connection between the 
Veteran's renal cell carcinoma 
and exposure to Agent Orange, 
she must discuss the following 
medical literature cited by the 
Veteran and explain why this 
literature does or does not 
support the Veteran's claim:

i.	A 1999 report by the 
National Academy of 
Sciences (NAS) suggestion 
a connection between 
inhaled herbicides and 
kidney cancer;

ii.	"What are the Risk 
Factors for Kidney Cancer 
(Renal Cell Carcinoma)?" 
from www.cancer.org, 
citing herbicides as a 
basis for an increased 
risk for renal cancer;

iii.	The Institute of 
Medicine's report that 
there was insufficient or 
inadequate evidence to 
determine whether an 
association exists between 
exposure to  herbicides 
used in Vietnam and renal 
cancer; and

iv.	Campbell's Urology, 8th 
ed., p. 2686 stating that 
there might be a 
relationship between renal 
cell cancer and Agent 
Orange.

c)	If the October 2009 examiner, or 
other appropriate health care 
provider, determines that a 
current examination is required 
in order to provide a reasoned 
opinion, an examination of the 
Veteran should be conducted, to 
include any appropriate tests, 
and a copy of the examination 
report must be associated with 
the claims file.  If such an 
examination is conducted, the 
claims folder, and a copy of 
this remand, must be reviewed by 
the examiner in conjunction with 
the examination, and the 
examiner must acknowledge 
receipt and review of these 
materials in any report 
generated.

d)	If an examination is scheduled, 
the AMC/RO must notify the 
Veteran that it is his 
responsibility to report for the 
examination and to cooperate in 
the development of the claim.  
The consequences for failure to 
report for a VA examination 
without good cause may include 
denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not 
report for the aforementioned 
examination, documentation 
should be obtained which shows 
that notice scheduling the 
examination was sent to the last 
known address.  It should also 
be indicated whether any notice 
that was sent was returned as 
undeliverable.

2.	After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

3.	Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim for 
service connection for renal cell 
carcinoma, claimed as secondary to Agent 
Orange exposure in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

